DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (US 2016/0215554) in view of Roppongi et al. (US 2015/0061561).

Regarding claim 1,
Uno discloses (Fig. 2):

a plurality of upper stage switching elements (Fig. 6, S1, S3, S5), connected between terminals of windings (U-phase, V-Phase, W-Phase) of the electric motor (13) and the power source (60, ¶0052); and
a plurality of lower stage switching elements (S2, S4, S6), connected between the terminals (U-Phase, V-Phase, W-Phase) and a ground potential (bottom of power supply, 60),

They do not disclose:
wherein the control unit causes all the upper stage switching elements or all the lower stage switching elements to be switched between a turned-on state and a turned-off state synchronously when the command indicates that a certain time elapses in a state in which the moving velocity of the sliding door exceeds the target velocity,
wherein the control unit causes all the upper stage switching elements or all the lower stage switching elements to be turned-on state when the command value for the duty ratio is smaller than 0%,
wherein the electric motor has a plurality of short-circuiting input terminals, and the motor control device generates a regenerative braking force by the short-circuiting input terminals, 


However, Roppongi teaches (Fig. 3):
wherein the control unit (Fig. 3, 50)  causes all the upper stage switching elements (42a, 42c, 42e) or all the lower stage switching elements (42b, 42d, 42f) to be switched between a turned-on state and a turned-off state synchronously when the command (Start command) indicates that a certain time elapses in a state in which the moving velocity (V, ¶0038) of the sliding door (12) exceeds the target velocity (Vc, PWM is generated based on the velocity difference and also continues to do constant PWM driving, ¶0038-¶0040), wherein the control unit (50) causes all the upper stage switching elements (42a, 42c, 42e) or all the lower stage switching elements (42b, 42d, 42f) to be turned-on state when the command value for the duty ratio is smaller than 0% (applicant defines a less than 0% duty cycle to be regenerative braking in spec, which Roppongi does in ¶0058-¶0062).
wherein the electric motor has a plurality of short-circuiting input terminals (Fig. 3, 21, outputs to the U-phase, V-phase, and W-phases of the motor), and the motor control device generates a regenerative braking force by the short-circuiting input terminals (¶0057), 
wherein a reference position of the sliding door (fig. 2, 12) is detected by a fully-closed-state detecting switch (45) electrically connected the control unit (41) to determine when the sliding door (12) is fully closed, wherein the fully-closed-state detecting switch (45) is configured for detecting the sliding door (12) at a fully closed position thereof (the closing switch (45) is connected to the ECU, 14, which is connected to the hall sensors, 48), and the fully-closed state detecting switch is a limit switch which is 

Regarding claim 1, it would have been it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control door device from Uno that uses a three-phase motor and a three-legged inverter in order to drive a sliding door to open or close based on a command value as disclosed by Uno (¶0056) and short the motor windings to brake the door (¶0057) and utilize the opening/closing control method from Roppongi that can switch on either all of the lower inverter switches or high inverter switches to cause regenerative braking in order to brake the motor and stop the door as taught by Roppongi (¶0061) in addition to speed and position control (¶0038-¶0040). This would enable the door control system to correct the voltage command in accordance with the position and stop the motor when it is commanded to stop via regenerative braking.

Regarding claim 2,
Uno discloses the above elements from claim 1.

They do not disclose:
wherein the control unit executes duty control when all the upper stage switching elements or all the lower stage switching elements are caused to be in the turned-on state in accordance with the command value.

However, Roppongi teaches (Fig. 3):



Regarding claim 2, it would have been it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control door device from Uno that uses a three-phase motor and a three-legged inverter in order to drive a sliding door to open or close based on a command value as disclosed by Uno (¶0056) and short the motor windings to brake the door (¶0057) and utilize the opening/closing control method from Roppongi that can switch on either all of the lower inverter switches or high inverter switches to cause regenerative braking in order to brake the motor and stop the door as taught by Roppongi (¶0061) in addition to speed and position control (¶0038-¶0040). This would enable the door control system to correct the voltage command in accordance with the position and stop the motor when it is commanded to stop via regenerative braking.

Regarding claim 3,
Uno discloses (Fig. 2):
herein in accordance with the command value (Fig. 2, from 3 and 4), the control unit (1) switches a driving method for the plurality of upper stage switching elements (Fig. 6, S1, S3, S5) and the plurality of lower stage switching elements (S2, S4, S6) to any one of a driving method using a pulse width modulation which is not a complementary pulse width modulation (¶0049-¶0050),

Uno does not disclose:



However, Roppongi teaches (Fig. 3):
a driving method using a complementary pulse width modulation, and a driving method in which duty control is executed (Fig. 3, via 50) when all the upper stage switching elements (42a, 42c, 42e) or all the lower stage switching elements (42b, 42d, 42f) are caused to be in the turned-on state (¶0058-¶0062).

Regarding claim 3, it would have been it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control door device from Uno that uses a three-phase motor and a three-legged inverter in order to drive a sliding door to open or close based on a command value as disclosed by Uno (¶0056) and short the motor windings to brake the door (¶0057) and utilize the opening/closing control method from Roppongi that can switch on either all of the lower inverter switches or high inverter switches to cause regenerative braking in order to brake the motor and stop the door as taught by Roppongi (¶0061) in addition to speed and position control (¶0038-¶0040). This would enable the door control system to correct the voltage command in accordance with the position and stop the motor when it is commanded to stop via regenerative braking.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 

As such, examiner is maintaining the rejections over claims 1-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. (US 2005/0057203) – control device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846